MARTIN, Judge.
Assigning error to the denial of her motion to intervene, appellant contends that she is entitled to intervene as a matter of right pursuant to G.S. 1A-1, Rule 24(a)(2) because she has an interest in the subject matter of the action between plaintiff and Freddie Parker. Thus, the sole question on appeal is whether appellant, by accepting AFDC benefits, assigned her interest in the subject matter of the suit, i.e., her claim against Parker for child support, to the State. For the reasons which follow, we affirm the order of the trial court.
In order to be eligible for AFDC, federal regulations require the recipient
*421to assign the State any rights to support from any other person such applicant may have (i) in his own behalf or in behalf of any other family member for whom the applicant is applying for or receiving aid, and (ii) which have accrued at the time such assignment is executed.
42 U.S.C. § 602(a)(26)(A). “Reading of the plain language of the statute shows that it refers to ‘rights . . . which have accrued,’ not to actual support moneys owed at the time of assignment (emphasis supplied).” Matter of Stovall, 721 F. 2d 1133, 1135 (7th Cir. 1983).
Congress intended the total support obligation to be assigned to the states. Section 602(a)(26) was designed to ‘require that a mother, as a condition of eligibility for welfare, assign her right to support payments to the State and cooperate in . . . obtaining any money or property due the family . . . .’ In addition, ‘the assignment of support rights will continue as long as the family continues to receive assistance.’ S.REP No. 93-1356, 93rd Cong., 2d Sess., reprinted in 1974 U.S. CODE CONG. & ADM. News 8133, 8152-53. This continuing right covers both arrearages accrued at the time of assignment and support payments which become due after the assignment.

Id.

The federal regulations provide that “[t]he support rights assigned to the State under section 602(a)(26) . . . constitute an obligation owed to such State by the individual responsible for providing such support.” 42 U.S.C. § 656(a)(1). The obligation owed is either an “amount specified in a court order which covers the assigned support rights,” or where there is no previous court order, “an amount determined by the State.” 42 U.S.C. § 656(a)(2)(A) and (B). The State is under an obligation to establish paternity of the child and to secure support for the child. 42 U.S.C. § 654(4). The State is also required to collect any child support monies and offset them against the amounts paid out in public assistance. 42 U.S.C § 657(b)(l)-(4). Upon termination of the assistance, the State may, for a limited time, collect the obligor’s support payments and, to a limited extent, retain payments to reimburse it for public assistance arrearages. 42 U.S.C § 657(c).
*422The Social Security Regulations require that the State utilize an assignment “substantially identical” to that required by Section 602(a)(26). 45 C.F.R. § 232.11(b). North Carolina provides in G.S. 110-137 the following:
By accepting public assistance for or on behalf of a dependent child or children, the recipient shall be deemed to have made an assignment to the State or to the county from which such assistance was received of the right to any child support owed for the child or children up to the amount of public assistance paid. The State or county shall be subrogated to the right of the child or children or the person having custody to initiate a support action under this Article and to recover any payments ordered by the court of this or any other state.
The payment of public assistance creates a debt owing to the State by the responsible parent. G.S. 110-135. The county has the authority and duty to institute paternity proceedings against putative fathers; to bring an action against the putative father for the maintenance of the child; and to recover amounts paid by the county in support of the child. G.S. 110-128, -135, -138, and -139; Settle ex rel Sullivan v. Beasley, 309 N.C. 616, 308 S.E. 2d 288 (1983); Carrington v. Townes, 53 N.C. App. 649, 281 S.E. 2d 765 (1981), modified, 306 N.C. 333, 293 S.E. 2d 95 (1982), U.S. cert. denied, 459 U.S. 1113, 74 L.Ed. 2d 965, 103 S.Ct. 745 (1983). In these proceedings, the county is the real party in interest. Settle ex rel. Sullivan; Carrington. Article 9 of Chapter 110 also provides that “[n]othing in this Article is intended to conflict with any provision of federal law or to result in the loss of federal funds.” G.S. 110-140.
We hold that, based on federal and State law, by accepting public assistance, the recipient assigns all rights to support owed for the child to the State, including claims which had accrued when the assignment was made. Once public assistance payments terminate, any rights to support assigned to the State revert back to the recipient. Therefore, we conclude that the trial court properly denied appellant’s motion to intervene to seek retroactive child support.
Affirmed.
Judges Phillips and Parker concur.